 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10       MICHAEL DENTON,
                                                             CASE NO. 3:20-cv-05066-BHS-JRC
11                              Petitioner,
                                                             ORDER DENYING
12               v.                                          APPOINTMENT OF COUNSEL
13       DONALD R. HOLBROOK,

14                              Respondent.

15

16          The District Court has referred this petition for a writ of habeas corpus under 28 U.S.C. §

17   2254 to United States Magistrate Judge, J. Richard Creatura, as authorized by 28 U.S.C. §

18   636(b)(1)(A) and (B) and local Magistrate Judge Rules MJR3 and MJR4.

19          Before the Court is petitioner’s motion for the appointment of counsel. Dkt. 6. The

20   Court has conducted a preliminary screening of petitioner’s petition and has ordered petitioner to

21   show cause or amend his petition before it can be served. See Dkt. 7.

22          There is no right to have counsel appointed in cases brought under 28 U.S.C. § 2254,

23   unless an evidentiary hearing is required or such appointment is “necessary for the effective

24   utilization of discovery procedures.” See McCleskey v. Zant, 499 U.S. 467, 495 (1991); United


     ORDER DENYING APPOINTMENT OF COUNSEL - 1
 1   States v. Duarte-Higareda, 68 F.3d 369, 370 (9th Cir. 1995); United States v. Angelone, 894

 2   F.2d 1129, 1130 (9th Cir. 1990); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983); Rules

 3   Governing Section 2254 Cases in the United States District Courts 6(a) and 8(c).

 4          The Court may request an attorney to represent indigent civil litigants under 28 U.S.C. §

 5   1915(e)(1) but should do so only under “exceptional circumstances.” Agyeman v. Corrections

 6   Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). “A finding of exceptional circumstances

 7   requires an evaluation of both the likelihood of success on the merits and the ability of the

 8   plaintiff to articulate his claims pro se in light of the complexity of the legal issues involved.”

 9   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). These factors must be viewed

10   together before reaching a decision on a request for counsel under § 1915(e)(1). Id.

11          Petitioner has not requested that he be allowed to conduct discovery in this matter nor

12   does the Court find good cause for granting him leave to do so at this stage of the proceedings.

13   See Rule Governing Section 2254 Cases in the United States District Courts 6(a). In addition,

14   the Court has not determined that an evidentiary hearing will be required, nor does it appear that

15   one is needed at this time. See Rule Governing Section 2254 Cases in the United States District

16   Courts 8(c). The circumstances that petitioner lists for granting appointment of counsel—limited

17   access to a law library, lack of legal training, and conflicting testimony and evidence—are

18   circumstances common to most litigants and not the exceptional circumstances necessary to

19   justify the appointment of counsel.

20          Accordingly, petitioner’s motion for the appointment of counsel (Dkt. 6) is denied.

21          Dated this 12th day of March, 2020.

22

23
                                                            A
                                                            J. Richard Creatura
                                                            United States Magistrate Judge
24


     ORDER DENYING APPOINTMENT OF COUNSEL - 2
